Title: To Benjamin Franklin from John Hindman, 17 September 1781
From: Hindman, John
To: Franklin, Benjamin


Sir
Lisle Septr: 17th. 1781
Being so unfortunate as not to be able to leave this for Paris till thursday next, on account of all the places in the Diligence from this being occupied before I arrived here; I thought it might not be amiss to give you as early as I could what little intelligence I could collect in travelling thro’ England, tho’ it may appear to be but of trifling consequence.—
It will first be necessry to inform you that I made my escape from a Guardship in Plymouth, where I had been detained as a Prisoner with Coll: Wm Richardson for nearly three months, & previous to that we were permitted to remain at private lodgings for more than eight months on account of our bad state of health, & a Gentleman of Character becoming Security for our appearance—
As to farther particulars &Ca: of that kind I shall reserve till the pleasure of an interview, which I hope may be on Saturday next—
On the 4th of Septr: the day I left Plymouth & on which a new Ship called the Anson of 64 Guns was launched; there were in that harbour two 74 gun ships named the Hercules & Dublin completely manned & rigged for Sea, & were to sail the next day to join Admiral Darby— The Yarmouth of 64 Guns was just out of Dock & nearly rigg’d but destitute of Seamen—
The Agamemnon & Prothee two ships of the line which were ordered out from Spithead to the West Indies, & had sailed previous to their having received an account of the combined fleets being in the mouth of the channel, had returned to join Admiral Darby— What number their grand fleet may now consist of, I cannot give any exact account; but from the highest that I heard of with most of those belonging to Admiral Parker’s fleet, which had been refitted & ordered to join Admiral Darby; it did not exceed much more than thirty: with positive orders (as tis said) to sail in quest of the combined fleets; this however I give as the mere rumour of the day— I understood that the british have now in the Downs upwards of 20 very fast sailing Cutters mounting from 14 to 20 & odd Guns; which they are loading with stores &Ca: for the relief of Gibraltar; & which they intend sending out singly or not more than two or three together; by which means they expect that some at least will arrive safe. Some were expected to sail by the 14 or 15th of this month.
The English papers say that they mean to send out this fall four Regiments of Infantry & one of horse for America; but where they are to get them, is, to me a Mystery— You will excuse the hurry of this Scrawle— with the utmost desire of benefiting my Country & reducing the Pride & insolence of Britain— I am with the greatest respect your very humble Servant
John Hindman
Doctr: Franklin
 
Addressed: Doctr: Franklin / American Ambassador / at the Court of Versailles / Paris.—
Notation: Hindman John sept 17th. 81
